Citation Nr: 1223099	
Decision Date: 07/03/12    Archive Date: 07/13/12

DOCKET NO.  09-21 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a left knee disorder.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel



INTRODUCTION

The Veteran served on active duty training from November 28, 1990 to May 20, 1991.  The Veteran also served in the Massachusetts Army National Guard and the Army Reserves from October 1992 to October 1998.   

These matters come before the Board of Veterans' Appeals (Board) on appeal from April and October 2008 rating decisions by the Providence, Rhode Island, Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that, in addition to the paper claims file, there is a Virtual VA electronic claims file associated with the Appellant's claims.  Review of the documents in the electronic file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  

The issue of service connection for a left knee disorder is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

On January 30, 2012, prior to the promulgation of a decision in the appeal, the Board received notification from the appellant that a withdrawal of his claims of service connection for bilateral hearing loss and tinnitus is requested.


CONCLUSION OF LAW

The criteria for withdrawal of the claims of service connection for bilateral hearing loss and tinnitus by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2011).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn his claims of service connection for bilateral hearing loss and tinnitus and, hence, there remain no allegations of errors of fact or law for appellate consideration of those claims.  Accordingly, the Board does not have jurisdiction to review those claims and they are dismissed.   


ORDER

Entitlement to service connection for bilateral hearing loss is dismissed.  

Entitlement to service connection for tinnitus is dismissed.  


REMAND

The Veteran asserts that he is entitled to service connection for a left knee disorder due to a fall and/or twist injury of his left knee during active duty training in March 1991.  

Review of the record reveals that the Veteran's Reserve and National Guard service treatment records, to specifically include any Reserve and National Guard service examinations, are incomplete.  The only service examination of record is an October 1990 enlistment examination and service treatment records date through April 1991.  Additionally, a retirement points summary for the period of October 29, 1992 to October 29, 1997, shows that the Veteran did not acquire any active duty, active duty training, or inactive duty training points during that time.  To the contrary, the Veteran has indicated that while he was only to be on duty "one week per month," he was on duty more than that.  Service personnel records show that the Veteran was ordered to inactive duty for training without pay for the purpose of undergoing a periodic Reserve service examination on November 21, 1997, at the 309th Combat Support Hospital located in Boston, Massachusetts.  They also show that the Veteran underwent a service examination in March 1998.  Accordingly, additional development is necessary to locate and obtain the Veteran's Reserve and National Guard service treatment records and physical examination reports.  Additionally, records of the period(s) for which the Veteran received pay should be requested from the Defense Finance and Accounting Service for verification of all periods of National Guard and Reserve service active and inactive duty training.  

Service treatment records currently associated with the claims file confirm that the Veteran injured his left knee during active duty training on March 6, 1991.  He received treatment and physical therapy for complaints of left knee pain and feelings of instability through April 16, 1991.  Diagnoses included a patellar contusion, patellar and infrapatellar tendonitis, retropatellar pain syndrome, and traumatic patellofemoral syndrome.  The Veteran has reported continuous left knee pain, weakness, and fatigue since the March 1991 injury, however, he has denied receiving any post-service treatment of the claimed left knee disorder due to financial reasons.  

The Veteran has not been afforded a VA examination in this matter.  In June 2012, the representative observed that it remains unclear whether the Veteran has a current left knee disability that may be etiologically related to his military service, to include the left knee injury noted therein.  The Board agrees.  Accordingly, the Veteran must be afforded a VA joints examination to determine whether he has a current left knee disability that began during or may otherwise be related to any incident of military service, to include the March 1991 left knee injury noted therein.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).  

Finally, although the Veteran has previously denied receiving any post-service treatment for the claimed left knee disorder, as this case is already being remanded, the Veteran should again be requested to indicate whether he has received any post-service VA and/or private treatment for his claimed left knee disorder.  If so, those records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must contact the 309th Combat Support Hospital in Boston, Massachusetts and the 399th MC HSP CSH (HUB) WSA6T0 in Taunton, Massachusetts, and request any Reserve and/or National Guard service medical examinations and treatment records pertaining to the Veteran and his National Guard and Reserve Service dating from October 29, 1992 to October 29, 1998.  

If the RO/AMC cannot locate such records, the RO/AMC must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain these records would be futile (i.e., a memorandum of formal finding of unavailability).  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.  

2.  The RO/AMC should contact the Defense Finance and Accounting Service and request that they identify the specific dates of all periods of active duty, active duty for training and inactive duty for training in the Army National Guard and Reserves.

3.  The RO/AMC should send the Veteran a letter requesting that he provide sufficient information and authorization to enable VA to obtain any records of treatment, VA and non-VA, pertaining to the claimed left knee disorder dating since his discharge from active duty training in May 1991.  If attempts to obtain any indicated records are unsuccessful, the Veteran should be so notified.

4.  Thereafter, the RO/AMC should schedule the Veteran for a VA joints examination with an appropriate examiner to determine the nature and etiology of any left knee disorder diagnosed on examination.  The claims folder, to include any relevant records contained in Virtual VA, and a copy of this REMAND must be made available to the examiner.  The examiner must acknowledge his/her review of Virtual VA, and specifically state the range of dates of the records reviewed on Virtual VA.  

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file and the clinical findings of the examination, the examiner is requested to provide a diagnosis corresponding to the claimed left knee disability.  The examiner should offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that the any diagnosed left knee disability is etiologically related to any period of the Veteran's military service, to include the March 1991 left knee injury.  In preparing the requested opinion, the examiner must consider the Veteran's lay statements.  All opinions must be fully explained and the rationale provided.  

If the examiner is unable to provide the requested opinion that fact must be stated and the reasons why explained.  That is, the examiner must specifically explain why the causation of any diagnosed left knee disability is unknowable.  

5.  After the development requested has been completed, the RO/AMC should review the examination report to ensure that it is in complete compliance with the directives of this REMAND.  The RO must ensure that the examiner has documented their review of Virtual VA.  If the report is deficient in any manner, the RO must implement corrective procedures at once.

6.  Thereafter, the RO/AMC should re-adjudicate the issue on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


